Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-12-00560-CV

                          ESTATE OF GEORGE LEE MABE, Deceased

                         From the Probate Court No. 1, Bexar County, Texas
                                   Trial Court No. 2012-PC-0373
                          Honorable Polly Jackson Spencer, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: February 13, 2013

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was due to be filed by December 21, 2012. Neither the brief nor a

motion for extension of time has been filed. Accordingly, on January 8, 2013, this court ordered

appellant, who is pro se, to file her brief no later than January 22, 2013. Our order warned

appellant that if she failed to file the brief by this date, this appeal would be dismissed for want

of prosecution. TEX. R. APP. P. 38.8(a)(1).

           On February 4, 2013, appellant filed a motion asking that our January 8, 2013 order be

dismissed because the order “is irrelevant evidence, which is inadmissible in [a] Court of Law

since it serves no function because there is not the filing clock’s samps [sic] seal of this Appeal

Court on this Order and Cover Sheet.” The motion is denied.
                                                                                    04-12-00560-CV


       Because appellant has failed to comply with an order of this court directing her to file her

appellant’s brief, this appeal is dismissed. TEX. R. APP. P. 38.8(a)(1).



                                                      PER CURIAM




                                                -2-